Citation Nr: 1620594	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of anxiety disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for residual scar, legs and penis, shell fragment wounds, currently rated as noncompensable.

3.  Entitlement to service connection for a back disability with pinched nerves, to include as due to the service connected shell fragment wounds residual scars.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for diabetes mellitus, type II.  

7.  Entitlement to an earlier effective date, earlier than December 1, 2010, for the grant of service connection, for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of whether there was clear and unmistakable evidence (CUE) in an August 2012 rating decision which denied service connection for bilateral hearing loss disability, tinnitus, diabetes mellitus and a back disability, and denied an increased disability rating for residual scars, shell fragment wound to the leg and penis has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board has reviewed and considered all of the documents contained in the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA paperless claim file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In regards to the claimed back disability with pinched nerves, the Veteran has alleged that the disability is related to his service connected residual scars, legs and penis, shell fragment wounds.  The RO has not adjudicated the issue as secondary to a service connected disability.  On remand, appropriate notice, development and adjudication of the issue on a secondary basis should be complete.  

In regards to the disability rating for anxiety disorder and residual scars, legs and penis, shell fragment wounds, the most recent VA examination was in 2011.  The Veteran's representative has requested that a new examination be conducted to ascertain the current severity of these disabilities.  Considering that the issues are being remanded for other development and the additional time required to complete the requested development, to ensure that the record contains a current examination of the severity of the disabilities, the Board will request that a current VA examination be conducted regarding these issues.

In August 2012, the RO granted service connection for anxiety disorder with an effective date of December 1, 2010.  In September 2010, the Veteran filed a timely Notice of Disagreement (NOD) disagreeing with the effective date of the grant of service connection for anxiety disorder.  The RO issued a Statement of the Case (SOC) dated December 2012; however, the Veteran's contentions about the effective date were not addressed.  To date, the RO has not addressed the Veteran's disagreement with the assigned effective date.  As such, this claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The record shows that the Veteran has been in receipt of Social Security disability since January 2006.  No records from the Social Security Agency have been requested or associated with the claim file.  Records from the Social Security Administration (SSA) must be obtained.  38 C.F.R. § 3.159(c)(2).  

The Board notes that the issue of CUE referred in the Introduction section above is inextricably intertwined with all of the issues on appeal.  Moreover, the requested SSA records may contain relevant evidence as to all of the issue son appeal.  Therefore, the Board will defer a decision on all of the issues on appeal until the referred issue and the requested development herein, is completed.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Social Security Administration and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.  All efforts to obtain the records should be associated with the claim file.  

2. Schedule the Veteran for appropriate VA examinations to determine the current level of severity of anxiety disorder and residual scars, legs and penis, shell fragment wounds.  The claim file should be made available to the examiner for their review and access to the Veteran's electronic file should be granted.  The examiner should state in the examination report that a review of the file was done.  All appropriate tests should be conducted.  The examiner should comment on the extent to which the Veteran is socially and occupationally impaired due to his anxiety disorder and residual scars.  A complete rationale for any and all opinions issued should be provided.

3. Provide the Veteran with appropriate notice for a secondary service connection claim as to the issue of a back disability due residual scars, leg and penis, shell fragment wounds.  Conduct any additional development needed regarding the secondary service connection claim. 

4. The AOJ should issue a SOC addressing the issue of entitlement to an effective date earlier than December 1, 2010 for the grant of service connection for anxiety disorder.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following issuance of the SOC unless he perfects his appeal.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



